Citation Nr: 0419550	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  01-00 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which continued a 50 percent disability 
rating for service-connected PTSD and denied entitlement to a 
TDIU.

This matter was previously before the Board in November 2002, 
wherein it was remanded for additional development.  In March 
2004, the veteran testified at a video-conference over which 
the undersigned Veterans Law Judge presided, a transcript of 
which has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's PTSD causes total occupational and social 
impairment.  

2.  The veteran is in receipt of a 100 percent schedular 
evaluation for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 100 percent 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

2.  The veteran's claim for entitlement to a total rating 
based on individual unemployability is moot.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 4.16 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The duty to notify and assist have been met in this case to 
the extent necessary to allow a full schedular grant of 
benefits, and no prejudice to the veteran results from this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2003), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2003).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2003); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where the issue is entitlement to an increased 
rating, the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id. 

In the present case, the RO has rated the veteran's PTSD as 
50 percent disabling pursuant to the criteria set forth in 
Diagnostic Code 9411.  A 50 percent evaluation is warranted 
when occupational and social impairment is found with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The Board has reviewed all the evidence of record, keeping in 
mind that the United States Court of Appeals for Veterans 
Claims (Court) issued important guidance in the application 
of the current psychiatric rating criteria.  The Court held 
that the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.  
The Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

A July 1999 RO rating decision granted entitlement to service 
connection for PTSD, assigning a 50 percent disability rating 
effective as of March 17, 1997.  In May 2000, the veteran 
requested an increased disability rating for his service-
connected PTSD, as well as a TDIU.

In a June 2000 statement from the Vet Center, the veteran's 
doctor stated that the veteran was unemployable as a result 
of his PTSD. 

A VA examination report dated in July 2000 shows that the 
veteran reported continued difficulty with sleep, depression, 
feeling overwhelmed, hopelessness, helplessness, and suicidal 
ideations.  Mental status examination revealed that he spoke 
in a goal direction manner, and that his affect was full 
ranged and appropriate to content.  There was no idiosyncrasy 
in the way he used language and there was no delusional or 
hallucinatory experience elicited.  Cause and effect thinking 
were maintained.  There was suicidal ideation, but no 
imminent plan.  Recent and remote memory was intact and 
judgment seemed adequate for the situation.  The diagnosis 
was PTSD and major depressive disorder.  A Global Assessment 
of Functioning (GAF) scale score of 55 was assigned.  The 
doctor stated that the veteran was marginally employable.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  

A GAF of 21 to 30 is defined as behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

Treatment records dated from September 2000 to November 2000 
show that the veteran participated in a PTSD Rehabilitation 
Program.  He reported intrusive thoughts and distressing 
dreams related to combat, avoidant symptoms including 
suppression of thoughts related to trauma, feelings of 
detachment from others, a restricted range of affect and a 
sense of foreshortened future.  He also reported hyperarousal 
symptoms including sleep disturbance, irritability, 
hypervigilence, and difficulty concentrating.  He was 
assigned a GAF scale score of 35.  It was noted that he had 
severe, chronic PTSD, and that he had considerable depression 
related to PTSD.  In November 2000, a VA psychiatrist stated 
that the veteran was unemployable due to severe social and 
industrial impairment associated with PTSD.

An undated lay statement received by the RO in December 2000 
shows that the crew leader from the veteran's former place of 
employment (a sign shop) reported that she had to go around 
and check on his work as sometimes it was done incorrectly.  
He was said to have mood swings that made it so the other 
employees of the sign shop no longer wanted to work with him.  
She felt that he was becoming a danger to himself and others.  
He also had a random drug test which he failed, after which 
he quit his job.

A letter from the Denver Vet Center dated in April 2001 shows 
that there had been no resolution to the marked negative 
impact in both social relations and occupational functioning 
of the veteran.  He was said to regularly attend counseling 
sessions punctuated by periodic prescription medication 
evaluations.  It was noted that the veteran had been 
diagnosed as having chronic, severe PTSD and major 
depression, with a GAF of 35.

A lay statement from the veteran's former spouse dated in 
October 2001 shows that she reported having worked with 
troubled youth for many years, and that she believed the 
veteran had severe PTSD.  She described his behavior and was 
of the opinion that he had not told his doctors and 
counselors everything.

A VA counseling report dated in October 2001 shows that it 
was not currently reasonably feasible for the veteran to 
achieve a vocational goal.  It was indicated that he had been 
unemployed after having a panic attack and being unable to do 
anything.  It was also indicated that he was more withdrawn, 
did not often leave his house, and had frequent flashbacks.  
He was considered to be unemployable.

A private medical record from D. L. Wack, Ph.D., dated in 
April 2002, shows that the veteran reported increased anxiety 
and depression, and difficulty concentrating.  Mental status 
examination revealed that there were no hallucinations or 
delusions, but there was evidence of depression.  His 
appearance was said to suggest fatigue and weakness.  He was 
appropriately dressed, eye contact was normal, and there was 
no evidence of motor incoordination.  Speech was 
unremarkable, thought content was clear, logical and goal 
directed, and he was alert and oriented times four.  Learning 
ability was at least mildly impaired with recall of easy 
information normal, but with impairment in the learning of 
more difficult information.  His ability to carry out verbal 
complex mental arithmetic problems was impaired.  He was 
impaired in the analysis of proverbs with most responses at a 
concrete level.  Attention and concentration was said to be 
at least mildly impaired.  Mood and affect was described as 
depressed and anxious associated with social isolation.  A 
suicidal gesture three years earlier was noted.  Insight and 
judgment were impaired.  The diagnosis was PTSD, chronic 
severe major depressive disorder without psychotic features, 
and pain disorder associated with psychological features.  A 
GAF of 50 was assigned for serious symptoms of PTSD, 
depressed mood, anxiety, and pain that appeared to be related 
to psychological conditions.  Dr. Wack stated that he did not 
believe that the veteran was capable of functioning in the 
competitive work environment.

In August 2002, the veteran was determined to be unemployable 
as a result of PTSD, by the Social Security Administration 
(SSA).

A letter from the Denver Vet Center dated in January 2004 
shows that the veteran had been unemployed because he had 
been missing up to three months of work per year due to 
aggravation of his PTSD symptoms.  He would not leave his 
home except for appointments, would shop only when he 
believed there would be the fewest people in the stores, and 
avoided contact with people.  He was deemed to be 
unemployable.

In March 2004, the veteran testified at a video-conference 
over which the undersigned Veterans Law Judge presided.  The 
veteran testified that he had experienced two failed 
marriages and was unable to work as a result of the symptoms 
associated with his PTSD.  He indicated that he did not work 
but that he supported himself solely on Railroad Retirement 
benefits and Social Security disability benefits based on his 
PTSD.  He reported mostly isolating himself from others, 
experiencing mood swings and constant anxiety, depression, 
and panic attacks.  He also reported nightmares and feelings 
that someone was trying to kill him.  He added that he was 
unable to shop during normal times because he did not like to 
be around crowds of people.

Based on the above evidence of record, the Board finds that 
the veteran has demonstrated total occupational and social 
impairment as a result of his service-connected PTSD.  He has 
not worked for several years.  Medical professionals have 
stated that he is unemployable as a result of PTSD, and he 
was assigned a GAF of 35, which is indicative of some 
impairment in reality testing or communication or any major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  Accordingly, a 100 
percent schedular evaluation is warranted under Diagnostic 
Code 9411.

In light of the favorable decision concerning the veteran's 
PTSD, he is not eligible for a TDIU and his claim for that 
benefit is moot.  Green v. West, 11 Vet. App. 472 (1998) 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (a 
claim for TDIU presupposes that the rating for the condition 
is less than 100 percent) and Holland v. Brown, 6 Vet. App. 
443 (1994) (a 100 percent schedular rating means that a 
veteran is totally disabled)).  Further, VAOGCPREC 6-99 held 
that a claim for TDIU may not be considered when a schedular 
100 percent rating is already in effect.


ORDER

Entitlement to a 100 percent disability evaluation for 
service-connected PTSD is granted, subject to the applicable 
criteria governing the payment of monetary benefits.

The claim of entitlement to a total rating for compensation 
purposes based upon individual unemployability is dismissed.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



